Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13, and 20 recites the term “Preferably” which renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. It is unclear because a skilled artisan would be unsure if the claimed limitation after term “preferably” is required therefore clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neill (GB 2561452) in view of John (WO 8907989).
Regarding claim-1, Neill discloses a washing apparatus (50) (Abstract: Fig.1-3) comprising: 
a screening apparatus (1, Fig.1) having a first screening deck (4c, Fig.1) configured to pass material of up to a first particle size, and a second screening deck (4b, Fig.1) configured to pass material of up to a second particle size; and 
a liquid delivery system (bar 56 with spraying nozzles 60, Fig.1) configured to deliver liquid onto the first screening deck (4c), 
wherein the second screening deck (4b) is located above the first screening deck (4c)
But Neill does not teaches wherein said first particle size is larger than said second particle size but instead teaches wherein said first particle size is smaller than said second particle size.
John also discloses a screening apparatus (Fig.3) having a first screening deck (7, Fig.3) configured to pass material of up to a first particle size, and a second screening deck (6, Fig.3) configured to pass material of up to a second particle size. Further John also teaches wherein said first particle size (15 mm) is larger than said second particle size (12 mm) (See Pg.4 line29-35 to Pg.5 line1-3; Fig.3).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally provide Neill’s system wherein said first particle size is larger than said second particle size as taught by John for purpose of corresponding effect to a washing apparatus thereby achieving a quality wash and dewatering of aggregated/granular material efficiently.
Regarding claim-3, Neil as modified discloses wherein said first screening deck (4c) has a feed inlet, a discharge outlet spaced apart from said feed inlet in a longitudinal direction (Fig.1), and a screen (5c, Fig.1) located between said feed inlet and said discharge outlet, and wherein said second screening deck (4b) has a feed inlet, a discharge outlet spaced apart from said feed inlet in the longitudinal direction (Fig.1), and a screen (5b, Fig.1) located between said feed inlet and said discharge outlet.
Regarding claim-4, Neil as modified wherein said first (4c) and second screening decks (4b) are aligned with each other such that they overlap in the longitudinal direction and in a transverse direction that is perpendicular to the longitudinal direction (See Fig.1).
Regarding claim-5, Neil as modified wherein said liquid delivery system (bar 56 with spraying nozzles 60, Fig.1) comprises at least one liquid delivery device (bar 56), preferably comprising at least one spray device (spraying nozzle 60) configured to spray liquid onto the screen of said first screening deck (4c), and is preferably located above said screen of said first screening deck (See Fig.1).
Regarding claim-6, Neil as modified wherein said at least one spray device comprises a plurality of spray devices (plurality of spraying nozzles 60) spaced apart in said longitudinal direction between the feed inlet and the discharge outlet of the first screening deck (See Fig.1).
Regarding claim-7, Neil as modified wherein said at least one spray device (60) comprises a plurality of spray nozzles spaced apart in the transverse direction (See Fig.1).
Regarding claim-8, Neil as modified wherein the screen of said second screening deck (4b) is inclined upwardly from the feed inlet of said second screening deck to the discharge outlet of said second screening deck (Advantageously, the whole assembly of the vibrating screener 1 according the invention can be installed inclined in respect of the horizontal plane, preferably and up to 18° working angle, Pg.9 line11-13)
Regarding claim-18, Neil as modified further including a vibratory drive system (driving device 13) coupled to said screening apparatus (1) for imparting vibratory movement to said first and second screening decks (Pg.9 line1-2).
Regarding claim-19, wherein said vibratory drive system (13) is configured to impart vibratory movement to said first (4c) and second screening decks (4b) that moves material on the respective screens in a direction from the respective feed inlet to the respective discharge outlet (Pg.9 line1-2).

Claims 1-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 20100270216) in view of Neill (GB 2561452) and further view of John (WO 8907989).
Regarding claim-1, George discloses a washing apparatus (cleaning and screening apparatus for solids or drilling fluid and/or drilling mud, Fig.1-1A) (See Fig.1-3B) comprising: 
a screening apparatus (10B Fig.3A) having a first screening deck (22A, Fig.3A) configured to pass material of up to a first particle size, and a second screening deck (21A, Fig.3A) configured to pass material of up to a second particle size; and 
wherein the second screening deck (21A) is located above the first screening deck (22A)
George does not teach a liquid delivery system configured to deliver liquid onto the first screening deck
Neill discloses a washing apparatus (50) and a screening apparatus (1, Fig.1) having a multiple first screening deck (4a-c, Fig.1) and, also teaches a liquid delivery system (bar 56 with spraying nozzles 60, Fig.1) configured to deliver liquid onto the first screening deck (4c).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally provide George’s system with the liquid delivery system (bar 56 with spraying nozzles 60, Fig.1) configured to deliver liquid onto the first screening deck (4c) as taught by Neill for purpose of washing, and cleaning the aggregated material.
George does not explicitly teaches wherein said first particle size is larger than said second particle size but instead teaches the screen 21 has a mesh size such that pieces greater than 1/16'' are removed, [0135] and the screen 22 has a mesh size as chosen for removing material of a certain largest dimension or larger, including, but not limited to solids, debris, drilled cuttings, desirable additives, and/or lost circulation material. In one aspect the mesh size is chosen in cooperation with the mesh size of the screen 21 so that the screen 22 removes lost circulation material, [0136]. 
John also discloses a screening apparatus (Fig.3) having a first screening deck (7, Fig.3) configured to pass material of up to a first particle size, and a second screening deck (6, Fig.3) configured to pass material of up to a second particle size. Further John also teaches wherein said first particle size (15 mm) is larger than said second particle size (12 mm) (See Pg.4 line29-35 to Pg.5 line1-3; Fig.3).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally provide George’s system wherein said first particle size is larger than said second particle size as taught by John for purpose of corresponding effect to a washing apparatus thereby achieving a quality cleaning and separation of aggregated/solid material efficiently.
Regarding claim-2, George as modified discloses including, or being co-operable with, means for conveying material that passes through said first screening deck (22A) to said second screening deck (21A) (See Fig.1 where unscreened material that passes through first screen (corresponds to 8B) is collected into pit 6 followed by more screening and are circulated back to second screen (corresponds to 8A) via a pump 7).
Regarding claim-3, George as modified discloses wherein said first screening deck (22A) has a feed inlet, a discharge outlet spaced apart from said feed inlet in a longitudinal direction (Fig.3A-B), and a screen (22A, Fig.3A) located between said feed inlet and said discharge outlet, and 
wherein said second screening deck (21A) has a feed inlet, a discharge outlet spaced apart from said feed inlet in the longitudinal direction (Fig.3A-B), and a screen (21A, Fig.1) located between said feed inlet and said discharge outlet.
Regarding claim-4, George as modified wherein said first (22A) and second screening decks (21A) are aligned with each other such that they overlap in the longitudinal direction and in a transverse direction that is perpendicular to the longitudinal direction (See Fig.3A-B).
Regarding claim-5, George as modified wherein said liquid delivery system (bar 56 with spraying nozzles 60, Fig.1; Taught by Neill) comprises at least one liquid delivery device (bar 56), preferably comprising at least one spray device (spraying nozzle 60) configured to spray liquid onto the screen of said first screening deck (4c), and is preferably located above said screen of said first screening deck (See Fig.1 of Neill’s system).
Regarding claim-6, George as modified wherein said at least one spray device (60; Taught by Neill) comprises a plurality of spray devices (plurality of spraying nozzles 60) spaced apart in said longitudinal direction between the feed inlet and the discharge outlet of the first screening deck (See Fig.1 of Neill’s system).
Regarding claim-7, George as modified wherein said at least one spray device (60; Taught by Neill) comprises a plurality of spray nozzles spaced apart in the transverse direction (See Fig.1 of Neill’s system).
Regarding claim-8, George as modified wherein the screen of said second screening deck (21A) is inclined upwardly from the feed inlet of said second screening deck to the discharge outlet of said second screening deck ([0009]; Fig.1-3B).
Regarding claim-9, George as modified discloses wherein said second screening deck (21A) comprises a drain (end weir 21W, Fig.3A-B) at the feed inlet.
Regarding claim-10, George as modified wherein said drain (21W) is configured to drain liquid (Fluid) from said second screening deck (21A) onto said first screening deck (22A) (Optionally, the screen 21 includes an end weir 21W and fluid and material on top of the screen 21 in a pool 21p that exceeds the height of the weir 21W bypasses the screen 21 and flows to the screen 22 via a channel 17, [0140]).
Regarding claim-11, George as modified wherein said drain (21W) comprises a screen section extending upwardly (Fig.3B) from the screen (21A) of said second screening deck (See Fig.2B).
Regarding claim-12, George as modified wherein at least one liquid-guiding channel structure (plate 31 Fig.2A-B and/or chute 106 Fig.4A-B) is located beneath the screen of the second screening deck (21A), said at least one liquid-guiding channel structure having 14at least one inlet for receiving liquid that passes through the screen of the second screening deck (21A), and at least one outlet for delivering liquid to the first screening deck (22A) (See Fig.2A-3B).
Regarding claim-13, George as modified wherein said at least one liquid-guiding channel structure is configured to guide liquid towards the feed inlet of said second screening deck (21A), and wherein, preferably, said at least one outlet is located above the feed inlet of the first screening deck (22A) (See Fig.2A-3B).
Regarding claim-14, George as modified wherein said at least one liquid-guiding channel structure (31) is inclined downwards in a direction from the discharge outlet of said second screening deck (21A) to the feed inlet of said second screening deck (21A) (See Fig.2A-3B).
Regarding claim-15, George as modified wherein said at least one liquid-guiding channel structure comprises a tray (plate 31).

    PNG
    media_image1.png
    389
    602
    media_image1.png
    Greyscale

Regarding claim-17, George as modified implicitly discloses wherein a dam (Annotated Fig.3A) is provided at the discharge outlet of the second screening deck (21A). It is just a mere of design and constructional detail of an apparatus which comes within the scope of the customary practice followed by person skilled in the art thus a screen which is slightly extended towards right (i.e. area which is marked as dam) can help to screen out the water.
Regarding claim-18, George as modified further including a vibratory drive system (18) coupled to said screening apparatus (10B) for imparting vibratory movement to said first and second screening decks.
Regarding claim-19, George as modified wherein said vibratory drive system (18, Fig.3A) is configured to impart vibratory movement to said first (22A) and second screening decks (21A) that moves material on the respective screens in a direction from the respective feed inlet to the respective discharge outlet (See Fig.3A-B; [0135]).
Regarding claim-20, George as modified a washing system comprising a washing apparatus as claimed in claim 1, wherein the washing system further comprises conveying means (pump 7) for conveying material that passes through said first screening deck (22A) to said second screening deck (21A) (See Fig.1 where unscreened material that passes through first screen (corresponds to 8B) is collected into pit 6 followed by more screening and are circulated back to second screen (corresponds to 8A) via a pump 7), and 
wherein said washing system optionally includes a sump (26 Fig.3B or pit 6, Fig.1), preferably located beneath said first screening deck (22A), for receiving material that passes through the first screening deck, and wherein said conveying means (pump 7) is configured to convey material from said sump (26), and 
wherein said conveying means optionally comprises either one or both of: 
a pump system (7) comprising at least one pump and at least one conduit (flow line 4A, Fig.1); 
a liquid-solid separating device, preferably comprising one or more hydrocyclone (Further processing equipment such as centrifuges and hydrocyclones may be used to further clean the mud of solids, [0006], and [0144]), and 
wherein said washing system optionally includes a respective output apparatus (70, 60; Fig.3A) for receiving material from the first (22A) and second screening decks (21A), wherein each output apparatus may comprise a chute and/or a conveyor ([0143]).
But George doesn’t explicitly teaches wherein said washing system optionally includes feeding means, typically comprising a feed receptacle, arranged to feed material to the first screening deck but instead teaches a feed receptacle (flow line 4B), arranged to feed material to the second screening deck. Thus, it would be easily construed by a person skilled in the art to additional provide extra feed receptacle which provide material to the first screening deck just like it provided to second screening deck. Moreover, both screening decks don’t interact with each other in any manner, since first screening deck that is configured to pass material of up to a first particle size that is larger than the second particle size and said second particle size which can passes through second screening deck said second screening deck is located above first screening deck.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over George (US 20100270216) in view of Neill (GB 2561452) and further view of John (WO 8907989) as applied to claim 12 above, and further in view of Lines (US 20200030813).
Regarding claim-16, George as modified does not discloses a liquid delivery system configured to direct liquid onto said at least one channel structure (31) to flush material towards said at least one outlet.
Lines discloses a system to separate and wash aggregated material via multiple screens (12, 13) and also, teaches a liquid delivery system (conduit 23 with multiple nozzles, Fig.1) configured to direct liquid onto said at least one channel structure (12) to flush material towards said at least one outlet (27).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally provide George’s system with a liquid delivery system configured to direct liquid onto said at least one channel structure to flush material towards said at least one outlet as taught by lines for purpose of dispersing and pushing the screened material towards the outlet (i.e. outlet of 31W which then falls onto inlet of first screen 22A as taught by George).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of references Cited”.
A similar rejection can be applied under 103 by using other references that are listed in Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651